 

IN THE UNITED STATES DISTRICT COURT Fi LE Ld
FOR THE DISTRICT OF MONTANA NOV 26 2019
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana

 

Billings
DANIEL GERARD LACEY,
CV 17-116-BLG-SPW

Petitioner,
VS. ORDER
LYNN GUYER, WARDEN OF
MONTANA STATE PRISON
WARDEN,

Respondent.

 

Petitioner Daniel Lacey, appearing pro se, is a state prisoner petitioning for a
writ of habeas corpus under 28 U.S.C. § 2254. (Doc. 1).

Pending before the Court are United States Magistrate Judge Timothy
Cavan’s findings and recommendations. (Doc. 25). Judge Cavan recommends this
Court deny Lacey’s petition and direct judgment to be entered in favor of the
Respondent. (Doc. 25 at 36). Lacey filed a timely objection to the findings and
recommendations, entitling him to de novo review. 28 U.S.C. §636(b)(1); Fed. R.
Civ. P. 72(b)(3).

The Court has reviewed Judge Cavan’s findings and recommendations and

Lacey’s objections de novo and agrees with Judge Cavan in full.
Lacey also filed two objections to the Court’s prior order denying a motion

to stay his case. Lacey is not entitled to object to the Court’s order denying his

motion to stay because objections may only be raised when a magistrate issues

findings and recommendations. The objections are therefore denied.

Finally, Lacey filed a motion to alter or amend the Court’s order denying his

motion to stay. Lacey’s motion to alter or amend the Court’s order is denied

because he has not shown he is entitled to relief under Rule 59(e)’s criteria. See

McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999).

Accordingly, IT IS HEREBY ORDERED:

l.

full;

5.

6.

Judge Cavan’s findings and recommendation (Doc. 25) are adopted in

Lacey’s objections (Doc. 34) are overruled;

. Lacey’s objections (Doc. 35) are overruled;

Lacey’s motion to alter or amend (Doc. 36) is denied;
Lacey’s petition (Doc. 1) is denied;

The Clerk of Court is directed to enter judgment, by separate document,

in favor of Respondent and against Petitioner; and

7.

A certificate of appealability is denied.
DATED this aif Ya of November, 2019.

eee LUG

 

SUSAN P. WATTERS
United States District Judge
